Exhibit 10.1

AMENDMENT NO. 5
This Amendment No. 5, dated as of April 11, 2014 (this “Amendment”), to that
certain Credit Agreement, dated as of November 30, 2010, as amended by Amendment
No. 1, dated as of November 16, 2012, Amendment No. 2, July 24, 2013, Amendment
No. 3, dated as of August 30, 2013 and Amendment No. 4, dated as of February 21,
2014 (and as further amended, restated, amended and restated, supplemented or
otherwise modified from time to time through the date hereof, the “Credit
Agreement”), among CCA CLUB OPERATIONS HOLDINGS, LLC, a Delaware limited
liability company (“Holdings”), CLUBCORP CLUB OPERATIONS, INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties thereto (the “Lenders”), CITICORP NORTH
AMERICA, INC., as Administrative Agent and Tranche A L/C Issuer, CITIBANK, N.A.,
as Tranche B L/C Issuer and Swing Line Lender, and CITIGROUP GLOBAL MARKETS
INC., as Sole Arranger and Sole Bookrunner, is entered into by and among
Holdings, the Borrower, the Agents, the Lenders party hereto and the New Term B
Lender (as defined below). Capitalized terms used herein but not defined herein
are used as defined in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, the Borrower, Holdings, the Administrative Agent, the Lenders and
certain other parties hereto are parties to the Credit Agreement;
WHEREAS, the Borrower has requested an amendment to the Credit Agreement that
would, among other things, (i) increase the maximum Senior Secured Leverage
Ratio level required to be maintained under Section 7.10 of the Credit
Agreement, (ii) increase the amount of incremental facilities available to the
Company under Section 2.14 of the Credit Agreement and (iii) make certain other
amendments to the Credit Agreement requested by the Borrower;
WHEREAS, the Borrower has requested that the Eligible Assignees party hereto as
a New Term B Lender (the “New Term B Lender”) extend credit to the Borrower in
the form of new term loans of up to an aggregate principal amount of
$350,000,000 under the Term B Loan Facility pursuant to Section 2.14 of the
Credit Agreement, as amended hereby (the “Incremental Term B Loans”);
WHEREAS, the New Term B Lender has indicated its willingness to make the
Incremental Term B Loans available to the Borrower on the terms and subject to
the conditions contemplated hereby; and
WHEREAS, in order to effect the foregoing, the Borrower and the other parties
hereto desire to amend the Credit Agreement, subject to the terms and conditions
set forth herein.
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and other good and valuable consideration, the
adequacy and receipt of which is hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:
SECTION 1.     AMENDMENTS TO THE CREDIT AGREEMENT


Effective as of the Fifth Amendment Effective Date (as defined in Section 4
below) and subject to the satisfaction (or due waiver) of the conditions set
forth in Section 4 below, the Credit Agreement is hereby amended as follows:



--------------------------------------------------------------------------------

Exhibit 10.1

1.1    Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in the appropriate alphabetical order:


“Fifth Amendment” means the Fifth Amendment to this Agreement, dated as of April
11, 2014.
“Fifth Amendment Effective Date” has the meaning assigned to such term in the
Fifth Amendment.
1.2    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the following definition as follows:


“Permitted Prior Liens” means Liens having priority senior to the Liens in favor
of the Administrative Agent pursuant to the Loan Documents that are permitted
pursuant to Section 7.01(a), (b), (c), (d), (g), (i), (j), (k), (l), (p), (r)
and (s).
1.3    Clause (a)(iv) of Section 2.05 of the Credit Agreement is hereby amended
and restated in full as follows:


At the time of the effectiveness of any Repricing Transaction that (A) makes any
prepayment of Term Loans in connection with any Repricing Transaction, or (B)
effects any amendment of this Agreement resulting in a Repricing Transaction and
is consummated prior to October 11, 2014, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each applicable Term Lender, a
fee in an amount equal to, (x) in the case of clause (A), a prepayment premium
of 1% of the amount of the Term Loans being prepaid and (y) in the case of
clause (B), a payment equal to 1% of the aggregate amount of the applicable Term
Loans outstanding immediately prior to such amendment. Such fees shall be due
and payable upon the date of the effectiveness of such Repricing Transaction.
1.4    The proviso in clause (b) (i) of Section 2.05(b) of the Credit Agreement
is hereby amended and restated in its entirety as follows:


provided that, such percentage shall be reduced to (x) 25% if the Senior Secured
Leverage Ratio as of the last day of the applicable Fiscal Year was less than
3.75:1.00; and (y) 0% if the Senior Secured Leverage Ratio as of the last day of
the applicable Fiscal Year was less than 3.50:1.00.
1.5    Section 2.14(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:


(a)    At any time or from time to time on or after the Fifth Amendment
Effective Date, the Borrower may by written notice to the Administrative Agent
elect to request (i) prior to the Maturity Date of the applicable Revolving
Credit Facility, one or more increases to the Tranche A Revolving Credit
Commitments or the Tranche B Revolving Credit Commitments (any such increase in
commitments, the “Incremental Revolving Credit Commitments”) and/or (ii) prior
to the Maturity Date of the Term B Loan Facility, the establishment of one or
more new term loan commitments (the “New Term Commitments” and, together with
the Incremental Revolving Credit Commitments, the “Incremental Commitments”)
which may be of the same Class as existing Term Loans or a separate Class of new
term loans; provided that, (x) the aggregate principal amount of



--------------------------------------------------------------------------------

Exhibit 10.1

all such Incremental Commitments shall not exceed (A) $350,000,000 solely with
respect to Incremental Term B Loans (as defined in the Fifth Amendment) made
available to the Borrower on the Fifth Amendment Effective Date, plus (B)
$50,000,000, plus (C) after the full utilization of the amounts available under
clause (B) above, an additional amount of Incremental Revolving Credit
Commitments and/or New Term Commitments so long as in the case of this clause
(C), the Senior Secured Leverage Ratio shall not exceed 3.75:1.00 as of the end
of the Test Period most recently ended, both before and after giving Pro Forma
Effect to such Incremental Revolving Credit Commitments or New Term Loans
(assuming a borrowing of the maximum amount of Loans available under the
Revolving Credit Commitments and any Incremental Revolving Credit Commitments
after giving effect to such Incremental Revolving Credit Commitment and any
Incremental Revolving Credit Commitments previously made pursuant to this
Section 2.14 and excluding, for purposes of determining Consolidated Total Debt,
the cash proceeds from the borrowing of the proposed Incremental Revolving
Credit Commitments or New Term Loans) and (y) any such request shall be for an
aggregate principal amount of Incremental Commitments that is not less than
$5,000,000 (or such lesser amount which shall be approved by Administrative
Agent or such lesser amount that shall constitute the difference between the
maximum aggregate principal amount of Incremental Commitments indicated above
and all such Incremental Commitments obtained prior to such date) and integral
multiples of $5,000,000 in excess of that amount. Each such notice shall specify
(i) the date (each, an “Increased Amount Date”) on which the Borrower proposes
that the applicable Incremental Commitments shall be effective, which shall be a
date not less than fifteen (15) Business Days after the date on which such
notice is delivered to the Administrative Agent (or such shorter period as shall
be reasonably acceptable to the Administrative Agent) and (ii) the identity of
each Lender or other Person that is an Eligible Assignee (each, a “New Revolving
Credit Lender” or “New Term Lender”, as applicable) to whom the Borrower
proposes any portion of such Incremental Revolving Credit Commitments or New
Term Commitments, as applicable, be allocated and the amounts of such
allocations; provided that the Borrower shall first approach each existing
Lender to provide any Incremental Commitment, which Lender may elect or decline,
in its sole discretion, to provide all or any portion of such requested
Incremental Commitment. Such Incremental Commitments shall become effective, as
of such Increased Amount Date; provided that, (1) no Default or Event of Default
shall have occurred and be continuing on such Increased Amount Date before or
after giving effect to such Incremental Commitments; (2) after giving effect to
the making of any New Term Loans or effectiveness of any Incremental Revolving
Credit Commitments, each of the conditions set forth in Section 4.02 shall be
satisfied; (3) the Incremental Revolving Credit Commitments or New Term
Commitments, as applicable, shall be effected pursuant to one or more Joinder
Agreements executed and delivered by the Borrower, the New Revolving Credit
Lender or New Term Lender, as applicable, and Administrative Agent, and each of
which shall be recorded in the Register, and each New Revolving Credit Lender
and New Term Lender shall be subject to the requirements set forth in Section
10.15; (4) the Borrower shall make any payments required pursuant to Section
3.05 in connection with the Incremental Commitments, if applicable; and (5) the
Borrower shall deliver or cause to be delivered any customary legal opinions or
other documents reasonably requested by Administrative Agent in connection with
any such transaction.
1.6    Section 6.01(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:


(c)     as soon as available, but in any event within ninety (90) days after the
end of each Fiscal Year of the Borrower, a reasonably detailed consolidated
budget, as customarily prepared for Borrower’s internal use, of Holdings for the
Fiscal Year following such Fiscal Year



--------------------------------------------------------------------------------

Exhibit 10.1

then ended, and a narrative as to the critical operating and financing
assumptions underlying the financial projections; and
1.7    Section 6.01(d) of the Credit Agreement is hereby deleted.


1.8    The final paragraph of Section 6.01 is hereby amended and restated in its
entirety as follows:


Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Holdings
and its Restricted Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent company of Holdings that holds all
of the Equity Interests of Holdings or (B) Holdings’ or such entity’s Form 10-K
or 10-Q, as applicable, as filed with the SEC; provided that, with respect to
each of clauses (A) and (B), to the extent that such information relates to a
parent company of Holdings and is in lieu of information required to be provided
under Section 6.01(a), such materials are accompanied by a report and opinion of
Deloitte & Touche LLP or any other independent registered public accounting firm
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualifications or exception or any qualification
or exception as to the scope of such audit.
1.9    Section 6.02(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:


(b)    no later than five (5) Business Days after the delivery of the financial
statements referred to in Section 6.01(a) and Section 6.01(b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower (which
shall set forth reasonably detailed calculations (A) of the Total Leverage Ratio
and the Senior Secured Leverage Ratio, in each case, of Holdings and its
Restricted Subsidiaries as of the end of such Fiscal Quarter or Fiscal Year, (B)
demonstrating compliance with Section 7.10, and (C) in the case of any delivery
of financial statements under Section 6.01(a) in respect of any Fiscal Year of
the Borrower ending on or after December 27, 2011, of (i) Excess Cash Flow for
such Fiscal Year and (ii) the ratios determined by dividing the (x) total assets
(excluding cash or Cash Equivalents to the extent received as an Investment from
Holdings or any of its Restricted Subsidiaries permitted under Section 7.02(l))
and (y) total revenues of all Unrestricted Subsidiaries, taken to together, by
Holdings’ consolidated total assets or consolidated total revenues, as
applicable, for such Fiscal Year);
1.10    Section 6.02(f)(ii) of the Credit Agreement is hereby amended by
deleting the text “and (ii) Membership Reports for each of the golf club and
non-golf club (i.e., business and sporting club) businesses (it being understood
that for purposes of the Company Materials described below in this Section 6.02,
no Membership Report shall be suitable for Public Lenders and shall be suitable
only for posting on a portion of the Platform designated for “Private
Investors”);” where it appears.


1.11    Section 7.10(a) of the Credit Agreement is hereby amended by replacing
“4.00:1.00” with “5.00:1.00”.





--------------------------------------------------------------------------------

Exhibit 10.1

SECTION 2.    INCREMENTAL TERM B LOANS


Subject to the terms and conditions set forth herein, the New Term B Lender
agrees to make the Incremental Term B Loans on the Fifth Amendment Effective
Date, immediately after giving effect to the amendments contained in Section 1
of this Amendment, pursuant to Section 2.14 of the Credit Agreement. The
Incremental Term B Loans shall have identical terms as the Term B Loans
(including, without limitation, with respect to the interest rate, maturity
date, mandatory prepayments and voluntary prepayments) and shall otherwise be
subject to the provisions, including any provisions restricting the rights, or
regarding the obligations, of the Loan Parties or any provisions regarding the
rights of the Lenders, of the Credit Agreement and the other Loan Documents.
Each reference to a “Term Loan”, a “Term B Loan”, “Term Loans” or “Term B Loans”
in the Credit Agreement shall be deemed to include the Incremental B Term Loans
and all other related terms will have correlative meanings mutatis mutandis. For
the avoidance of doubt and notwithstanding anything in this Amendment to the
contrary, the Incremental Term B Loans shall be considered an increase in the
Term B Loans under the Credit Agreement and shall not be considered a separate
tranche of Indebtedness under the Credit Agreement.
The New Term B Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the most
recently delivered financial statements delivered pursuant to Section 6.01
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Amendment; (ii)
agrees that it will, independently and without reliance upon the Administrative
Agent or any Lender or Agent and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender (including Section 10.15). Upon the Fifth Amendment Effective Date, the
New Term B Lender shall become a Lender under the Credit Agreement.
Each of the parties hereto hereby agrees that the Administrative Agent may take
any and all action as may be reasonably necessary to ensure that all such
Incremental Term B Loans, when originally made, are Term B Loans for all
purposes under the Loan Documents and are included in each Term Borrowing on a
pro rata basis. This may be accomplished at the discretion of the Administrative
Agent by allocating a portion of each such Incremental Term B Loan to each
outstanding Eurodollar Rate Loan that is a Term Loan with the same Interest
Period on a pro rata basis, even though as a result thereof such Incremental
Term B Loan may effectively have a shorter Interest Period than the Term Loans
included in the Borrowing of which they are a part (and notwithstanding any
other provision of the Credit Agreement that would prohibit such an initial
Interest Period). For the avoidance of doubt, this paragraph is for
administrative purposes only and shall, under no circumstances, result in any
additional obligations, expenses or fees for any Loan Party.
SECTION 3.     CONDITIONS PRECEDENT


This Amendment shall become effective as of the date hereof (the “Fifth
Amendment Effective Date”) on which date, each of the following conditions
precedent shall have been satisfied or duly waived:
3.1    Certain Documents. The Administrative Agent shall have received each of
the following, in form and substance satisfactory to the Administrative Agent:





--------------------------------------------------------------------------------

Exhibit 10.1

(a)this Amendment, duly executed by each of the Borrower, Holdings, the
Administrative Agent, the Required Lenders, the Required Revolving Lenders and
each New Term B Lender;


(b)an Acknowledgement and Confirmation, substantially in the form of Exhibit A
hereto, duly executed by each Loan Party;


(c)a certificate executed by a Responsible Officer of the Borrower, certifying
compliance with the requirements of Section 3.3;


(d)a certificate from the Treasurer of the Borrower, certifying that Holdings
and its Restricted Subsidiaries, on a consolidated basis, both before and after
giving effect to the extension of the Incremental Term B Loans on the Fifth
Amendment Effective Date and the application of the proceeds thereof, are
Solvent;


(e)(A) a copy of the certificate or articles of incorporation or organization,
including all amendments thereto, of each Loan Party, certified, if applicable,
as of a recent date by the Secretary of State of the state of its organization,
and a certificate as to the good standing (where relevant) of each Loan Party
(except Memphis City Club, Inc., which shall be delivered pursuant to Section
5.2) as of a recent date, from such Secretary of State or similar Governmental
Authority and (B) a certificate of Responsible Officers of each Loan Party dated
the Fifth Amendment Effective Date and certifying (w) that attached thereto is a
true and complete copy of the by-laws or operating (or limited liability
company) agreement of such Loan Party as in effect on the Fifth Amendment
Effective Date, (x) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or equivalent governing
body) of such Loan Party authorizing the execution, delivery and performance of
the Loan Documents to which such Person is a party and, in the case of the
Borrower, the incurrence of the Incremental Term B Loans hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, (y) that the certificate or articles of incorporation or
organization of such Loan Party have not been amended since the later of (1) the
date of the certificate of good standing or (2) the date of the last amendment
thereto shown on the certified copy of the certificate or articles of
incorporation or organization, in ease case, furnished pursuant to clause (e)(A)
above, and (z) as to the incumbency and specimen signature of each officer
executing any Loan Document on behalf of such Loan Party and countersigned by
another officer as to the incumbency and specimen signature of the Responsible
Officer executing the certificate pursuant to clause (B) above;


(f)executed legal opinions of Perkins Coie LLP, special counsel to the Loan
Parties dated the Fifth Amendment Effective Date and addressed to each L/C
Issuer, the Administrative Agent and the Lenders, and their successors, assigns
and participants permitted under the Credit Agreement;3


(g)    a “Life of Loan” Federal Emergency Agency Standard Flood Hazard
Determination with respect to the Mortgaged Property (together with notice about
special flood hazard area status and flood disaster assistance, duly executed by
the Borrower or the applicable Restricted Subsidiary); and
(h)    the results of recent UCC Lien searches with respect to each of the Loan
Parties to the extent reasonably required by the Administrative Agent, and such
results shall reveal no Liens on any of the assets of the Loan Parties except
for Permitted Liens.
3.2    Fees and Expenses.


(a)All fees and reimbursable expenses that have been invoiced as of the Fifth
Amendment Effective Date that are due and payable to any Person under the Credit
Agreement or under any



--------------------------------------------------------------------------------

Exhibit 10.1

engagement letter entered into in connection with this Amendment shall have been
paid in full in immediately available funds; and


3.3    Representations and Warranties. On and as of the Fifth Amendment
Effective Date and after giving effect to this Amendment, each of the
representations and warranties contained in Section 4 below shall be true and
correct.


3.4    USA Patriot Act. The New Term B Lender shall have received from each of
the Loan Parties documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA Patriot Act, to
the extent such documentation or other information has been requested in writing
at least five (2) Business Days prior to Fifth Amendment Effective Date.


3.5    Incremental Term B Loans. On and as of the Fifth Amendment Effective Date
and after giving effect to this Fifth Amendment and the extension of the
Incremental Term B Loans contemplated hereby, each of the conditions precedent
to the effectiveness of New Term Commitments under Section 2.14(a) of the Credit
Agreement shall have been satisfied.


3.6    Notwithstanding anything herein to the contrary, in the event all of the
foregoing conditions precedent have been satisfied or duly waived other than
receipt of this Amendment duly executed by the Required Revolving Lenders, the
Fifth Amendment Effective Date shall occur, and this Amendment shall become
effective, except with respect to the amendment in Section 1.10 hereof .


SECTION 4.     REPRESENTATIONS AND WARRANTIES


Each of Holdings and the Borrower, on behalf of itself and each Loan Party,
hereby represents and warrants to the Agents and each Lender, with respect to
all Loan Parties, as follows:
4.1    Incorporation of Representations and Warranties from Loan Documents.
Immediately before and immediately after giving effect to this Amendment, each
of the representations and warranties of the Borrower and each other Loan Party
contained in Article 5 of the Credit Agreement or in any other Loan Document are
true and correct in all material respects (and in all respects if qualified by
materiality) on and as of the Fifth Amendment Effective Date, except (i) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects (and
in all respects if qualified by materiality) as of such earlier date and (ii)
that for purposes of this Section 5.1, the representations and warranties
contained in Section 5.05(a) of the Credit Agreement shall be deemed to refer to
the most recent financial statements furnished pursuant to Sections 6.01(a) and
6.01(b) of the Credit Agreement and, in the case of the financial statements
furnished pursuant to Section 6.01(b) of the Credit Agreement, the
representations contained in Section 5.05(a) of the Credit Agreement, as
modified by this clause (ii), shall be qualified by the statement that such
financial statements are subject to the absence of footnotes and year-end audit
adjustments;


4.2    Corporate Power and Authority. Each of Holdings and the Borrower has
taken all necessary action to authorize the execution, delivery and performance
of this Amendment, this Amendment has been duly executed and delivered by each
of Holdings and the Borrower, and this Amendment is the legal, valid and binding
obligation of each of Holdings and the Borrower, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles;
and



--------------------------------------------------------------------------------

Exhibit 10.1



4.3    Absence of Default. No Default or Event of Default exists or would result
from this Amendment.


SECTION 5.     COVENANTS


5.1    Within 90 days of the Fifth Amendment Effective Date (or such later date
as the Administrative Agent may agree in its sole discretion), the
Administrative Agent shall have received in substantially the same form as
provided in connection with Amendment No. 3 and in form and substance reasonably
satisfactory to the Administrative Agent:


(a)a fully executed counterpart of an amendment for each Mortgage or (with
consent of the Administrative Agent not to be unreasonably withheld) an
additional Mortgage for each Mortgaged Property (each, a “Mortgage Amendment”;
and together with the applicable Mortgage, an “Amended Mortgage”), duly executed
by the applicable Restricted Subsidiary, together with evidence that such
counterpart has been delivered to the title insurance company insuring the
Amended Mortgage for recording;


(b)a date down and modification endorsement in connection with the existing
Lenders’ title insurance policy insuring the applicable Amended Mortgage, which
endorsement shall insure that each applicable Amended Mortgage is a valid and
enforceable Lien on the Mortgaged Property, free of any other Liens except
Permitted Liens;


(c)such affidavits and certificates as shall be required to induce the title
company to issue the endorsement contemplated in Section (b) above and evidence
of payment of all applicable title insurance premiums, search and examination
charges, mortgage recording taxes, if applicable, and related charges required
for the issuance of such endorsement;


(d)an opinion from local counsel in the state where each Mortgaged Property is
located, in form and substance reasonably satisfactory to the Administrative
Agent;


(e) executed legal opinions of each local counsel for the Loan Parties in each
relevant jurisdiction where a Loan Party is organized, in each case, dated as of
or after the Fifth Amendment Effective Date and addressed to each L/C Issuer,
the Administrative Agent and the Lenders, and their successors, assigns and
participants permitted under the Credit Agreement; and


(f)evidence of flood insurance, in the event any Mortgaged Property or portion
thereof is located in a special flood hazard area as determined as of the Fifth
Amendment Effective Date by the “Life of Loan” Federal Emergency Agency Standard
Flood Hazard Determinations made pursuant to Section 3.1(g) hereof.


5.2    Within 30 days of the Fifth Amendment Effective Date (or such later date
as the Administrative Agent may agree in its sole discretion), the
Administrative Agent shall have received a certificate as to the good standing
of Memphis City Club, Inc., certified as of a recent date, from the Secretary of
State of its jurisdiction of organization or a similar Governmental Authority.





--------------------------------------------------------------------------------

Exhibit 10.1

SECTION 6.    MISCELLANEOUS


6.1    Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its costs and expenses in connection with this Amendment (and any
other Loan Documents delivered in connection herewith) as provided in Section
10.04 of the Credit Agreement.


6.2    Reference to and Effect on the Loan Documents.


(a)    As of the Fifth Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended by this Amendment.


(b)    Except as expressly amended hereby, all of the terms and provisions of
the Credit Agreement and all other Loan Documents are and shall remain in full
force and effect and are hereby ratified and confirmed. Without limiting the
generality of the foregoing, the Collateral Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Loan Parties under the Loan Documents, in each case, as amended by this
Amendment.


(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent or any Lender under the Credit Agreement or
any Loan Document, or constitute a waiver or amendment of any other provision of
the Credit Agreement or any Loan Document (as amended hereby) except as and to
the extent expressly set forth herein.


6.3    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Receipt by the
Administrative Agent of a facsimile copy of an executed signature page hereof
shall constitute receipt by the Administrative Agent of an executed counterpart
of this Amendment.


6.4    Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.


6.5    Loan Document and Integration. This Amendment is a Loan Document, and
together with the other Loan Documents, incorporates all negotiations of the
parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof.


6.6    Headings. Section headings contained in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.


6.7    Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL
BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT.


[SIGNATURE PAGES FOLLOW]





--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and members thereunto duly authorized, as of the
date indicated above.


CCA CLUB OPERATIONS HOLDINGS, LLC
By: /s/ Curtis D. McClellan
Name: Curtis D. McClellan
Title: Treasurer


CLUBCORP CLUB OPERATIONS, INC.
By: /s/ Curtis D. McClellan
Name: Curtis D. McClellan
Title: Treasurer and Chief Financial Officer































































[SIGNATURE PAGE TO AMENDMENT NO. 5]





--------------------------------------------------------------------------------

Exhibit 10.1

CITICORP NORTH AMERICA, INC.,
as Administrative Agent,
By: /s/ Stuart G. Dickson
Name: Stuart G. Dickson
Title: Vice President



[SIGNATURE PAGE TO AMENDMENT NO. 5]





--------------------------------------------------------------------------------

Exhibit 10.1

CITIBANK N.A.,
as New Term B Lender
By: /s/ Stuart G. Dickson
Name: Stuart G. Dickson
Title: Vice President





[SIGNATURE PAGE TO AMENDMENT NO. 5]





--------------------------------------------------------------------------------

Exhibit 10.1

[_______________________],
o    as a Term Lender and/or
o    as a Revolving Credit Lender
(check at least one box)
By:______________________________
Name:
Title:




By:______________________________
(If a second signature is required by your organization)
Name:
Title:
Exhibit A
FORM OF ACKNOWLEDGMENT AND CONFIRMATION
Reference is made to Amendment No. 5, dated as of [•], 2014 (the “Fifth
Amendment”), by and among CCA CLUB OPERATIONS HOLDINGS, LLC, a Delaware limited
liability company (“Holdings”), CLUBCORP CLUB OPERATIONS, INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities party thereto (the “Lenders”) and CITICORP NORTH AMERICA, INC., as
administrative agent. Terms defined in the Fifth Amendment and used herein shall
have the meanings assigned to such terms in the Fifth Amendment, unless
otherwise defined herein or the context otherwise requires.
Certain provisions of the Credit Agreement are being amended pursuant to the
Fifth Amendment. Each of the undersigned is a Guarantor of the Guaranteed
Obligations as defined in and pursuant to the Guaranty and Security Agreement
and is a Grantor as defined in and pursuant to the Guaranty and Security
Agreement and hereby:
(a)    consents to the execution, delivery and performance of the foregoing
Fifth Amendment;
(b)    acknowledges that, notwithstanding the execution and delivery of the
foregoing Fifth Amendment, the Secured Obligations of such Grantor and the
obligations of such Guarantor under the Loan Documents to which it is a party
are not impaired or affected and all guaranties made by such Guarantor pursuant
to the Guaranty and Security Agreement and all Liens granted by such Grantor as
security for the Secured Obligations of such Grantor pursuant to such Loan
Documents continue in full force and effect and shall continue to secure such
Secured Obligations except to the extent any waiver, release or modification has
been granted by or on behalf of Lenders or has otherwise occurred pursuant to
the terms of the Loan Documents;
(c)    confirms and ratifies its obligations under each of the Loan Documents
executed by it after giving effect to the Fifth Amendment; and
(d)    represents and warrants that (i) it has taken all necessary action to
authorize the execution, delivery and performance of this Acknowledgment and
Confirmation, this Acknowledgment and Confirmation has been duly executed and
delivered by it, and this Acknowledgment and Confirmation is its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement

[SIGNATURE PAGE TO AMENDMENT NO. 5]





--------------------------------------------------------------------------------

Exhibit 10.1

of creditors’ rights generally and by general equitable principles and (ii) each
of the representations and warranties contained in Article IV of the Guaranty
and Security Agreement applicable to it is true and correct on and as the date
hereof as if made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.
Each Guarantor hereby ratifies and confirms all of the terms and conditions of
the Guaranty and Security Agreement and other Loan Documents to which it is a
party and all documents, instruments and agreements related thereto, which
remain in full force and effect. This Acknowledgment and Confirmation shall
constitute a Loan Document.
This Acknowledgement and Confirmation and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.
This Acknowledgment and Confirmation may be executed by one or more of the
parties hereto on any number of separate counterparts (including by telecopy or
electronic mail), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.






--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Confirmation to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.
[_____________]


By:        
Name:
Title:








